El Juez Asociado Sr. MacLeary,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Considerando que en su sentencia el Tribunal de Distrito consignó los siguientes fundamentos de ley, a saber:
(a) Que la cuestión planteada por las partes en este litigio se limita á determinar si los gastos sufragados por el demandante Arrieta en el juicio verbal seguido ante el Tribunal Municipal de Camuy en Diciembre de mil novecientos dos, cuyo juicio se falló en apelación sin especial condenación de costas, por Doña Serafina Cur-belo de Diaz contra el citado Arrieta, debe pagarlo en definitiva Don Ignacio Corujo que fué en un tiempo tutor de Doña Serafina Curbelo y hoy es demandado ante esta Corte de Distrito.
(b) Que habiéndose fallado el juicio de la Curbelo con Arrieta sin especial condenación de costas, los gastos sufragados por ambos colitigantes son de cuenta de aquél en cuyo nombre se practicaron, sin que sea lícito afirmar que nadie que no sea el propio interesado está en el deber de responder de ellos.
(e) Que si el demandado Corujo no fué parte en el juicio verbal seguido ante el Juzgado Municipal de Camuy, ni se dirigió contra él acción alguna, es improcedente sostener que pueda por ningún con-cepto responder de gastos que hubieran podido irrogarse á ninguno de los colitigantes con motivo del ejercicio de sus respectivas acciones.
(d) Que el hecho de que Don José Ignacio Corujo hubiera reci-bido indebidamente de Don Miguel Arrieta determinada cantidad en el concepto de tutor de Doña Serafina Curbelo, cuyo hecho ha dado lugar á que ésta se haya visto obligada á demandar al citado Don Miguel Arrieta ante el Juez Municipal de Camuy, no arguye el que el citado Corujo tenga que pagar los gastos originados á Arrieta con la demanda que le instó la Curbelo, ni en concepto de costas, ni en el de indemnización de daños y perjuicios; lo primero porque Corujo no fué parte en el juicio y porque éste se falló sin especial condenación de costas; y lo segundo, porque la obligación de indem-nizar daños y perjuicios es siempre subsidiaria y no se ha seguido ningún procedimiento judicial ante los Tribunales de Justicia para esclarecer la responsabilidad de Corujo como tutor, máxime cuando éste tiene negada la autenticidad del documento en que aparece ha-ber recibido dinero de Arrieta á nombre de Doña Serafina Curbelo.
*296Considerando que además de las razones dadas por el Tribunal de distrito de Arecibo, para este fallo, las que se aprue-ban, aparece claro que el primer fundamento en que se basa el pleito, ó sea, que el Sr. Corujo no pagó el dinero á su pupila, no puede considerarse como base de una reclamación por daños, pues no bay nada que demuestre que ésta fué la causa directa de los mismos, ó en otros términos, los daños eran demasiado remotos, para fundarse en tal causa, y el actor, la Curbelo, bien podría baber presentado demanda para la propiedad, aún en el caso de que el dinero se le hubiese pa-gado, y es posible que á sabiendas de que el dinero babía sido pagado, y á pesar de tal conocimiento, presentó la de-manda.
Considerando que el segundo fundamento en que está ba-sada la demanda, ó sea, que el Sr. Corujo negó la firma al pié del recibo, ba sido explicado ampliamente por él, al manifes-tar que en vista de su avanzada edad no podía leer el recibo, y que debido al mucbo tiempo, desde la fecba en que se expi-dió, no podía recordar las circunstancias; cuyas excusas am-bas son muy razonables, máxime tratándose de un hombre que contaba noventa y tres años.
Considerando que aprobamos enteramente los preceptos de Ley enunciados por la Corte de Distrito como reguladores de esta causa, .y somos de la opinión que dicha Corte no in-currió en error al dictar la sentencia pronunciada en 18 de Julio último.
Fallamos que debemos confirmar, y confirmamos, la sen-tencia contra la cual se ba interpuesto el presente recurso de apelación con las costas al recurrente.
Jueces concurrentes: Sres. Presidente Quiñones y Aso-ciados Hernández y Figueras.
El Juez Asociado Sr. Sulzbacber no formó Tribunal en la vista de este caso.